UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) o QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. HUIXIN WASTE WATER SOLUTIONS, INC. (Exact name of registrant as specified in itscharter) Cayman Islands 000-52339 N/A (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employee Identification No.) #99 Jianshe Road 3, Pengjiang District, Jiangmen City Guangdong Province, 529000 People’s Republic of China (Address of principal executive offices, Zip Code) (86) (750) 395-9988 (Issuer Telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer o Accelerated filer o Non-accelerated filer x(Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common equity: As of August 9, 2012, 19,600,305 ordinary shares, par value $0.00018254172 per share were issued and outstanding. HUIXIN WASTE WATER SOLUTIONS, INC. QUARTERLY REPORT ON FORM 10-Q JUNE 30, 2012 TABLE OF CONTENTS PART 1 - FINANCIAL INFORMATION PAGE Item 1. Financial Statements (Unaudited) 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 30 Item4. Controls and Procedures 30 PART II - OTHER INFORMATION Item 1A. Risk Factors 32 Item 6. Exhibits 32 SIGNATURES 33 CAUTIONARY STATEMENT ON FORWARD-LOOKING INFORMATION This Quarterly Report on Form 10-Q contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933, as amended, or the Securities Act, and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Forward-looking statements discuss matters that are not historical facts. Because they discuss future events or conditions, forward-looking statements may include words such as “anticipate,” “believe,” “estimate,” “intend,” “could,” “should,” “would,” “may,” “seek,” “plan,” “might,” “will,” “expect,” “anticipate,” “predict,” “project,” “forecast,” “potential,” “continue” negatives thereof or similar expressions. Forward-looking statements speak only as of the date they are made, are based on various underlying assumptions and current expectations about the future and are not guarantees. Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, level of activity, performance or achievement to be materially different from the results of operations or plans expressed or implied by such forward-looking statements. We cannot predict all of the risks and uncertainties. Accordingly, such information should not be regarded as representations that the results or conditions described in such statements or that our objectives and plans will be achieved and we do not assume any responsibility for the accuracy or completeness of any of these forward-looking statements. These forward-looking statements are found at various places throughout this Quarterly Report on Form 10-Q and include information concerning possible or assumed future results of our operations, including statements about potential acquisition or merger targets; business strategies; future cash flows; financing plans; plans and objectives of management; any other statements regarding future acquisitions, future cash needs, future operations, business plans and future financial results, and any other statements that are not historical facts. These forward-looking statements represent our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks, uncertainties and other factors. Many of those factors are outside of our control and could cause actual results to differ materially from the results expressed or implied by those forward-looking statements. In light of these risks, uncertainties and assumptions, the events described in the forward-looking statements might not occur or might occur to a different extent or at a different time than we have described. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of the Quarterly Report on Form 10-Q. All subsequent written and oral forward-looking statements concerning other matters addressed in this Quarterly Report on Form 10-Q and attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this Quarterly Report on Form 10-Q. Except to the extent required by law, we undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events, a change in events, conditions, circumstances or assumptions underlying such statements, or otherwise. CERTAIN TERMS USED IN THIS QUARTERLY REPORT ON FORM 10-Q Except as otherwise indicated by the context, references in this report to “we,” “us,” “our,” “our Company,” or “the Company” are to the combined business of Huixin Waste Water Solutions, Inc. and its consolidated subsidiaries, Wealth Environmental Protection, Wealth Environmental, Jiangmen Huiyuan, and its variable interest entities, Jiangmen Wealth Water, Guizhou Yufeng, and Shangxi Wealth. In addition, unless the context otherwise requires and for the purposes of this report only, references to the following terms have the meaning assigned to each of them hereof: ● “Exchange Act” refers to the Securities Exchange Act of 1934, as amended; ● “Guizhou Yufeng” refers to Guizhou Yufeng Melt Co., Ltd., a PRC limited company; ● “Hong Kong” refers to the Hong Kong Special Administrative Region of the People’s Republic of China; ● “Jiangmen Huiyuan” refers Jiangmen Huiyuan Environmental Protection Technology Consultancy Co. Ltd ., a wholly foreign owned enterprise organized under the PRC laws; ● “Jiangmen Wealth Water” refers to Jiangmen Wealth Water Purifying Agent Co., Ltd. , a PRC limited liability company; ● “Operating Company” or“Operating Companies” refers to Jiangmen Huiyuan, Jiangmen Wealth Water, Guizhou Yufeng and Shangxi Wealth; ● “PRC,” “China,” and “Chinese,” refer to the People’s Republic of China; ● “Renminbi” and “RMB” refer to the legal currency of China; ● “SEC” refers to the United States Securities and Exchange Commission; ● “Securities Act” refers to the Securities Act of 1933, as amended; ● “Shanxi Wealth” refers to Shangxi Wealth Aluminate Materials Co., Ltd., a PRC limited company; ● “U.S. dollars,” “dollars” and “$” refer to the legal currency of the United States; ● “Wealth Environmental Protection” refers to Wealth Environmental Protection Group, Inc., a British Virgin Islands company; and ● “Wealth Environmental Technology” refers to Wealth Environmental Technology Holding, Ltd., a Hong Kong company. PART I—FINANCIAL INFORMATION Item 1. Financial Statements. HUIXIN WASTE WATER SOLUTIONS, INC. AND SUBSIDIARIES INDEX TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Page Condensed Consolidated Balance Sheets as of June 30, 2012 (Unaudited) and December 31, 2011 2 Condensed Consolidated Statements of Income for the three months and six months endedJune 30, 2012 and 2011 (Unaudited) 3 Condensed Consolidated Statements of Comprehensive Income for the three months and six months endedJune 30, 2012 and 2011 (Unaudited) 4 Condensed Consolidated Statement of Shareholders' Equity for the six months ended June 30, 2012 (Unaudited) 5-6 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2012 and 2011 (Unaudited) 7 Notes to Condensed Consolidated Financial Statements (Unaudited) 8-21 1 HUIXIN WASTE WATER SOLUTIONS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, (UNAUDITED) ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable Note receivable - Interest receivable - Inventories Advances to suppliers - Other current assets Total current assets Property, plant and equipment and land and mining rights, net Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Short –term debt $ $ - Accounts payable Accrued expenses Due to shareholders Value added taxes payable Other taxes payable Income tax payable Total current liabilities Deferred income taxes Total liabilities Commitments and contingencies Shareholders' equity: Preferred stock, $0.000128 par value, 781,250 shares authorized, 444,804 shares issued and outstanding on June 30, 2012 and December 31, 2011 57 57 Common stock: $0.00018254172 par value, 39,062,500 shares authorized, 19,600,305 shares issued and outstanding on June 30, 2012 and December 31, 2011 Additional paid-in capital Accumulated other comprehensive income Retained earnings (the restricted portion of retained earnings is $496,396 on June 30, 2012 and December 31, 2011) Total shareholders’ equity Total liabilities and shareholders’ equity $ 108,378,530 $ The accompanying notes form an integral part of these consolidated financial statements 2 HUIXIN WASTE WATER SOLUTIONS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (UNAUDITED) Three Months Ended Six Months Ended June 30, June 30, Net revenue $ Cost of revenue Gross profit Operating expenses: Selling and marketing General and administrative Research and development Total operating expenses Income from operations Other income/(expense): Interest income Interest expense ) - ) - Total other income Income before provision for income taxes Provision for income taxes Net income Less cumulative dividends on preferred stock Net income attributable to common shareholders $ Net income per common share- basic $ Net income per common share- diluted $ Weighted average number of common shares outstanding - basic Weighted average number of common shares outstanding - diluted The accompanying notes form an integral part of these consolidated financial statements 3 HUIXIN WASTE WATER SOLUTIONS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) Three Months Ended June 30, Six Months Ended June 30, Net income $ Other comprehensive income -foreign currency translation adjustments Comprehensive income $ The accompanying notes form an integral part of these consolidated financial statements 4 HUIXIN WASTE WATER SOLUTIONS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (UNAUDITED) Preferred Stock Common Stock Additional Paid-In Shares Amount Shares Amount Capital Balance as of December 31, 2011 $
